--------------------------------------------------------------------------------

Exhibit 10.1
 
ASSET PURCHASE AGREEMENT


ASSET PURCHASE AGREEMENT (the “Agreement”) dated as of July 8, 2011 (“Closing
Date”), to be effective, to the greatest extent possible, at 12:01 A.M. on July
1, 2011 (“Effective Time”), by and among ELEETS LOGISTICS, INC., a Florida
corporation (“Buyer”), AUTOINFO, INC., a Delaware corporation (“AutoInfo”),
SUNTECK TRANSPORT CO., INC., a Florida corporation (“STCo”), RAILPORT SERVICES,
INC., a Florida corporation (“Railport”), ELEETS TRANSPORTATION COMPANY, INC. a
Florida corporation (“Seller”) and ALLEN J. STEELE (“Steele”).


FACTUAL BACKGROUND


A.          AutoInfo is the parent company of Sunteck Transport Group, Inc.
(“Sunteck”), a non-asset North American logistics and freight management
provider.  Buyer, STCo and Railport are subsidiaries of Sunteck.  Sunteck and
its subsidiaries operate as the “Sunteck Transport Group.”


B.           Steele is the founder, CEO and majority shareholder of Seller.  The
Seller operates three separate business units.


C.           Seller’s first business unit is the “E Trucks” Division, which
operates an asset-based trucking business.  E Trucks currently leases 55
tractors from Kenworth and 130 trailers from Wells Fargo and has 30
owner-operators.  E Trucks has terminals at 900 Canal Street, Jacksonville,
Florida (“Canal Street Facility”) and in Orangeburg, South Carolina and
Charleston, South Carolina.  (For purposes of this Agreement, Seller’s E Trucks
Division is referred to as “E Trucks Business Unit.”)


D.           Seller’s second business unit is the “Brokerage and Logistics
Division,” which operates a non-asset freight brokerage and forwarding,
intermodal, preprint, LTL and logistics business.  The Brokerage and Logistics
Division has offices at 3131 St. Johns Bluff Road South, Jacksonville, Florida
and in Atlanta, Georgia, Cleveland, Ohio and Philadelphia, Pennsylvania.  The
Brokerage and Logistics Division currently has approximately 100 employees and 4
agents.  (For purposes of this Agreement, Seller’s Brokerage and Logistics
Division is referred to as the “Brokerage Business Unit.”)


 
 

--------------------------------------------------------------------------------

 
 
E.           Seller’s third business unit is the “Truck Agent Division,” which
operates a freight agent business and has approximately 15 agents.  The Truck
Agent Division has approximately 13 employees and is located at the Canal Street
Facility.  (For purposes of this Agreement, Seller’s Truck Agent Division is
referred to as the “Truck Agent Business Unit.”)


F.           The Sunteck Transport Group and Seller have had extensive business
and financial relationships since Seller’s founding in 2007.  Exhibit A to this
Agreement contains a list  of the parties’ various contracts and
agreements.  (For purposes of this Agreement, the various contracts, mortgages,
security agreements, guaranties and other instruments and agreements between the
parties prior to the date hereof are collectively referred to as the
“Pre-Closing Agreements.”)


G.           Buyer desires to purchase the assets and business of Seller’s Truck
Agent Business Unit in exchange for the cancellation of certain indebtedness
owed by Seller to Buyer or other members of Sunteck Transport Group.  In
connection with the sale, the parties desire to restructure their business
relationships, terminate the Pre-Closing Agreements (with certain exceptions as
set forth herein) enter into a new Truck Agent Agreement and a new Brokerage
Agreement.


H.           Steele will execute an amended and restated personal guaranty of
Seller’s obligations to Buyer.  Steele’s pre-closing mortgages and security
interest granted to Buyer and STCo on the property known as the “Restaurant
Property”; the “11-Acre Baldwin Property”; the “Ramoth Lot”; and the “Beach
House” shall continue in place to secure Steele’s Amended and Restated
Unconditional Guaranty.
 
 
2

--------------------------------------------------------------------------------

 


I.           On or before December 31, 2011, Seller will arrange substitute
financing arrangements and terminate the post-Closing Truck Agent Agreement and
the post-Closing Brokerage Agreement, provided, however, that the Truck Agent
Agreement shall continue through December 31, 2011 even if substitute financing
is closed sooner.  At the time of refinancing, Seller will repay all outstanding
advances from and other amounts due to Buyer and its affiliates.  Seller shall
remain liable for contingent obligations to Buyer and its affiliates for amounts
due or arising under either or both the Truck Agent Agreement or the Brokerage
Agent Agreement.  Buyer and Sunteck shall release Steele’s mortgage and security
interest on all of the real property and interests that secure Seller’s
obligations at that time of closing on the substitute financing
facility.  Simultaneously with the termination of the post-Closing Truck Agent
Agreement and post-Closing Brokerage Agreement, Buyer and will transfer and
assign to Seller the motor carrier authority and freight forwarding authority
used in connection with Seller’s E Trucks Business Unit and Brokerage Business
Unit and Buyer and Railport shall cease using the “Eleets” name.


NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, the parties hereto hereby agree as follows:


1.
Purchase and Sale of Assets.



1.01        Purchase of Assets.  On the terms and subject to the conditions set
forth herein, at the Closing (as defined in Section 7), which shall occur
simultaneously with the execution and delivery of this Agreement, and effective
to the greatest extent possible as of the Effective Time, Buyer shall purchase
and acquire from Seller, and Seller shall sell, assign, transfer, convey and
deliver to Buyer, all of Seller’s right, title and interest in and to all of the
assets and properties, tangible and intangible, owned, held or used in
connection with the Truck Agent Business Unit, except for Excluded Assets (as
defined in Section 1.03), free and clear of all mortgages, claims, liens,
charges or encumbrances of any kind or nature whatsoever (“Encumbrances”), all
of such assets and properties being hereinafter collectively referred to as the
“Purchased Assets.”
 
 
3

--------------------------------------------------------------------------------

 

1.02        List of Assets.  The Purchased Assets shall include, without
limitation, all of Seller’s right, title and interest in and to:


(a)           All of Seller’s rights in contracts with agents and other parties
relating to the operation of the Truck Agent Business Unit;


(b)           The office furniture, office equipment and computers identified on
Schedule 1.02(b);


(c)           All financial books, accounting records, files, tax records, lists
(including customer lists, agent lists, prospective agent lists, driver lists,
and prospective driver lists) and other records and data of Seller which relate
to the Truck Agent Business Unit;


(d)           The telephone and facsimile numbers identified on Schedule
1.02(d);


(e)           The goodwill of the Truck Agent Business Unit;


(f)           All rights and privileges of Seller under and pursuant to any
contract or agreement of any nature whatsoever, necessary to operate the Truck
Agent Business Unit in the manner presently operated and to enable Buyer to
continue to conduct the operations of Truck Agent Business Unit as it is
presently being conducted which shall be the Assumed Contracts; and


(g)           The information system and application Carrier Agent Tracking
System otherwise referred to as C.A.T.S.



 
4

--------------------------------------------------------------------------------

 

1.03        Excluded Assets.  Notwithstanding Section 1.01, the following assets
of Seller are expressly excluded from the Purchased Assets (collectively,
“Excluded Assets”):


(a)           Any right to use or interest in Smart SCM software or equity in
Smart SCM;


(b)           Seller’s computer system and software, except for shrinkwrap
software loaded on personal computers identified on Schedule 1.02(b); provided
that as part of the parties’ good faith cooperation during the post-Closing
transition, Seller will provide use of its computer system and IT support
personnel, as appropriate to prevent disruption of the business.


(c)           Seller’s assets used primarily for the E Trucks Business Unit and
the Brokerage Business Unit; provided that as part of the parties’ good faith
cooperation during the post-Closing transition, Seller and Buyer will provide
one another access and use of assets that may be used by more than one of
Seller’s business units, as appropriate to prevent disruption of the respective
businesses; and


(d)           The trade name “Eleets” and related trademarks; provided Seller
will permit Buyer reasonable use of the name during the post-Closing transition,
as appropriate to prevent disruption of the Business.


2.
Purchase Price.



2.01        Purchase Price.  The aggregate consideration to be paid by Buyer
(the “Purchase Price”) for and in consideration of the sale and transfer of the
Purchased Assets as provided herein and for the covenant not to compete set
forth in Section 6.04 hereof (the “Covenant Not to Compete”) shall consist of
the following:


(a)           AutoInfo, Buyer and STCo hereby irrevocably and unconditionally
release, cancel and discharge and shall cause their affiliates to release,
cancel and discharge Seller from all indebtedness represented by the balance of
the line of credit in the amount outstanding as of May 31, 2011 (as adjusted
below) together with all senior notes, subordinated notes and other loans and
advances owed by Seller to Buyer and its affiliates (collectively, the
“Discharged Indebtedness”).  The parties estimate that the amount of the
Discharged Indebtedness to be approximately $9,365,367, although in the event of
an error in the calculation of the total debt, the parties intend to discharge,
cancel and release the full amount of such Discharged Indebtedness. Seller and
Steele, and their respective affiliates, hereby irrevocably and unconditionally
release, cancel and discharge Buyer, AutoInfo, and STCo from all claims,
demands, and actions of any kind for commissions, compensation, bonuses or other
payments of any kind or nature arising under any prior agreement of the Buyer
and Seller and / or their respective affiliates, specifically excluding the new
Independent Contractor Brokerage Agent Agreement and the new Truck Agent
Agreement.


 
5

--------------------------------------------------------------------------------

 
 
(b)           AutoInfo, Buyer and STCo hereby irrevocably and unconditionally
release and discharge Seller and Steele and shall cause their affiliates to
release and discharge Seller from further financial responsibility for (i) bad
debts on the outstanding accounts receivable at June 30, 2011, except for any
accounts receivable totaling $25,000 or more for a single customer billing
account that are discharged or reduced through a bankruptcy proceeding,
including preference payment recovery actions and (ii) net (of insurance)
exposure on all cargo claims for all shipments for which a claim is filed by
June 30, 2011.    For the avoidance of doubt, the May 31, 2011 balance of the
line of credit which is released above includes an additional charge of
approximately $400,000 for due from agent/drivers net of appropriate
reserves/holdbacks and approximately $200,000 of bad debt reserves.


(c)           The termination of the Pre-Closing Agreements as provided in
Section 3.02 below.


 
6

--------------------------------------------------------------------------------

 
 
2.02        Change in Line of Credit Balance Between May 31, 2011 and Effective
Time.  In the event the line of credit balance increased between May 31, 2011
and the Effective Time, Seller shall repay Buyer for the amount of the increase
in six equal, consecutive monthly payments from July through December, 2011.  In
the event the line of credit balance decreased between May 31, 2011 and the
Effective Time, Buyer shall promptly pay Seller the amount of such decrease.


2.03        Allocation of Purchase Price.  The parties agree that the Purchase
Price shall be allocated for all tax purposes as agreed by the parties within a
month following Closing in accordance with Section 1060 of the Internal Revenue
Code of 1986, as amended.  All tax returns, including IRS Form 8594, shall be
prepared and filed consistent with such agreement of Buyer and Seller.


3.
Post-Closing Obligations.



3.01        Assumption and Exclusion.


(a)           Upon the transfer of the Purchased Assets to Buyer on the Closing
Date, Buyer shall (except as may otherwise be specifically agreed to in any
other provision of this Agreement) assume and agree to pay, perform and
discharge those obligations and liabilities of the Truck Agent Business Unit and
that arise from and after the Closing Date .


(b)           Except as expressly assumed by Buyer pursuant to Section 3.01(a)
hereof, Buyer shall not assume or pay, perform or discharge, nor shall Buyer be
responsible (directly or indirectly) for, any debts, obligations, accounts or
trade payables, or any other liabilities (including, without limitation,
liabilities related to the Seller’s Business which are unrelated to Truck Agent
Business Unit, bulk sales liabilities, liabilities to pay transfer taxes,
liabilities or obligations arising out of any pre-Closing breach by Seller of
any Assumed Contract or related to any Excluded Contracts, liabilities related
to any Employees (as defined in Section 4.06 below) that relate to or arise out
of any time period prior to the Closing Date and liabilities related to
violations of laws or tortious acts of Seller or the Business), all of the
foregoing being referred to as (“Excluded Liabilities”).



 
7

--------------------------------------------------------------------------------

 

3.02        Termination of Certain Pre-Closing Agreements.


(a)           Except as expressly provided in Section 3.02(b), all Pre-Closing
Agreements between the parties and their respective affiliates are hereby
unconditionally and irrevocably terminated, canceled, released and are of no
further force and effect.  For the avoidance of doubt, the terminated
Pre-Closing Agreements include, without limitation:


 
(i)
Any obligation of Buyer to loan money to Seller;



 
(ii)
Unconditional Guaranty of Payment and Performance dated January 1, 2009 by Allen
J. Steele, as guarantor, in favor of Buyer (which is being replaced by an
Amended and Restated Unconditional Guaranty of Payment and Performance);



 
(iii)
Any option or right of Buyer or its affiliates to acquire any equity interest in
Seller;



 
(iv)
Any ownership interest in Smart SCM, or right to use Smart SCM software.



(b)           Notwithstanding the foregoing, the following Pre-Closing
Agreements (or portions thereof) shall survive and remain in full force and
effect:


 
(i)
The Mortgage and Security Agreement dated October 1, 2007 by the Allen J. Steele
Revocable Trust dated June 20, 2002, as mortgagor in favor of Buyer and STCo, as
mortgagee;



 
(ii)
The Pledge and Security Agreement (Limited liability Company Interest) dated
December 18, 2008 between Steele Worx, Inc., as debtor, and Buyer, as lender,
pledging an interest in F.T.E. (the 11-Acre Baldwin Property);



 
(iii)
The Notice of Future Advances and Mortgage Modification and Mortgage Spreading
Agreement dated December 18, 2008 (in connection with the Restaurant Property
and Ramoth Lot);




 
8

--------------------------------------------------------------------------------

 

 
(iv)
The obligations of Seller specifically identified in Section 3 and elsewhere of
and in the new Brokerage Agent Agreement executed at Closing.



The parties agree to take such actions and execute such documents following
Closing as may reasonably be requested to evidence or document termination of
the Pre-Closing Agreements.


3.03        New Agreements.


(a)           Buyer and Seller shall enter into a new Independent Contractor
Brokerage Agent Agreement on terms satisfactory to both parties.


(b)           Buyer doing business as Eleets Trucking and Seller shall enter
into a new Truck Agent Agreement on terms satisfactory to both parties.


(c)           Steele shall enter into the Amended and Restated Unconditional
Guaranty of Payment and Performance on terms satisfactory to the parties.


4.
Representations and Warranties of Seller and Steele.



Seller and Steele hereby jointly and severally represent and warrant to and
agree with Buyer and Buyer’s affiliates as follows:


4.01        Organization; Good Standing Subsidiaries.  The Seller is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Florida.  Seller has full corporate power and authority to
conduct its business as now conducted and to own or lease and operate the assets
and properties now owned or leased and operated by it.


4.02        Authority and Compliance.  Seller has full corporate power and
authority to execute and deliver this Agreement. The consummation and
performance by Seller of the transactions contemplated by this Agreement have
been duly and validly authorized by all necessary corporate actions.  This
Agreement has been duly and validly executed and delivered on behalf of Seller
and constitutes a valid obligation of Seller, enforceable in accordance with its
terms, except to the extent that such enforceability may be limited by
applicable insolvency, bankruptcy, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by general equity principles.  No
consent, authorization or approval of, exemption by, or filing with, any
domestic governmental or administrative authority, or any court, is required by
Seller or any of its shareholders to be obtained or made in connection with the
execution, delivery and performance of this Agreement or the consummation of the
transactions contemplated hereby.  The performance of this Agreement and the
consummation of the transactions herein contemplated will not result in a
material breach or violation of (i) the certificate of incorporation or bylaws
of Seller; or (ii) any law, order, rule, regulation, writ, injunction or decree
applicable to Seller.
 
 
9

--------------------------------------------------------------------------------

 

4.03        Assets and Properties.


(a)           Seller has good and valid title to all Purchased Assets, whether
tangible or intangible, free and clear of all Encumbrances.


(b)           The Purchased Assets constitute all of the assets, tangible and
intangible, of any nature whatsoever, necessary to operate the Truck Agent
Business Unit in the manner presently operated and will be adequate to enable
Buyer to continue to conduct the operations of Truck Agent Business Unit as it
is presently being conducted.


4.04        Condition of Assets and Properties.  All machinery, equipment,
furniture, fixtures and other tangible personal property included in the
Purchased Assets is in good operating condition and repair (ordinary wear and
tear excepted) and is fit for its intended purpose.


4.05        Patents, Trademarks, Copyrights, Etc.  The Purchased Assets do not
contain any patents or patent rights.
 
 
10

--------------------------------------------------------------------------------

 

4.06        Employees.


(a)           Set forth on Schedule 4.06 is a complete and accurate list of the
names and annual wages or hourly wage rates, of all present employees of Seller
who are in active employment on the date hereof (the “Employees”) in the Truck
Agent Business Unit. Seller has no employment agreements with any of the
Employees that are not terminable at will.


(b)           Schedule 4.06 sets forth a list of all benefits to which any of
the Employees set forth on Schedule 4.06 are entitled, including, without
limitation, any vacation, sick time, medical, life insurance and severance
benefits.  Other than as set forth on Schedule 4.06, Seller does not maintain,
contribute to, and is not a party to any “employee benefit plan” (as defined in
Section 3(3) of ERISA or any other written, unwritten, formal or informal plan
or agreement involving direct or indirect compensation, other than workers
compensation, unemployment compensation and other government programs, under
which Seller has any present or future obligation or liability with respect to
the Transferred Employees (as defined in Section 6.02).


(c)           Seller is not a party to any union or collective bargaining
agreements covering any of the Employees nor to the knowledge of Seller are
there any union organizing efforts by or with respect to any such Employees.


4.07        Litigation.  To the best knowledge of Seller and Steele, there are
no claims, actions, suits, legal or administrative proceedings, labor disputes,
violations or investigations pending or threatened before any national, state or
local court or governmental or regulatory authority, domestic or foreign, or
before any arbitrator of any nature, brought by or against Seller or Seller’s
respective directors, Employees, agents or affiliates, involving, affecting or
relating to the Truck Agent Business Unit, the Purchased Assets or the
transactions contemplated by this Agreement. Neither the Truck Agent Business
Unit nor the Purchased Assets is subject to any order, writ, judgment, award,
injunction or decree of any national, state or local court or governmental or
regulatory agency or authority or arbitrator, domestic or foreign.


 
11

--------------------------------------------------------------------------------

 
 
4.08        Compliance with Laws.  To knowledge of Seller and Steele, Seller has
owned, leased and used the Purchased Assets, and has operated the Truck Agent
Business Unit in material compliance with all applicable laws, regulations,
codes, administrative rules, orders and other requirements of all courts and
other governmental or regulatory agencies and authorities having jurisdiction
over Seller and/or the Purchased Assets.


4.09        Real Property.  The Canal Street Facility is the only real property
used or occupied by the Seller in the conduct of the Truck Agent Business
Unit.  The Seller has a valid leasehold interest in the Canal Street
Facility.  Seller has not assigned, subleased, transferred, conveyed, mortgaged
or encumbered any interest in the Canal Street Facility.


4.10        Customers; Suppliers.  To the best knowledge of Seller and Steele,
since January 1, 2011, there has not been any termination or cancellation of the
business relationship of Seller with any of the major customer or major
suppliers of the Truck Agent Business Unit outside the ordinary course of
business; and to the best of Steele’s knowledge, there does not exist any facts
or circumstances (except for general economic conditions affecting business
generally) which have adversely affected or will adversely affect the Truck
Agent Business Unit  with such major customers or major suppliers or which have
prevented or will prevent such Truck Agent Business Unit  from being carried on
after the Closing Date in essentially the same manner as is currently carried
on.


4.11        Finder.  There is no firm, corporation, agency or other entity or
person that is entitled to a finder's fee or any type of brokerage commission in
relation to or in connection with the transactions contemplated by this
Agreement as a result of any agreement or understanding with Seller or any of
its directors, officers, employees or shareholders.
 
 
12

--------------------------------------------------------------------------------

 

5.
Representations and Warranties of Buyer.



Buyer hereby represents and warrants to Seller as follows:


5.01        Organization and Good Standing.  Buyer is a corporation duly formed,
validly existing and in good standing under the laws of the State of Florida
formation, with full power and authority to conduct its business as now
conducted and to own or lease and operate the assets and properties now owned or
leased and operated by it.  Buyer has the full power and authority to conduct
the Truck Agent Business Unit as now conducted by Seller and to own or lease and
operate the Purchased Assets.


5.02        Authority and Compliance.  Buyer has full power and authority to
execute and deliver this Agreement. The consummation and performance by Buyer of
the transactions contemplated by this Agreement have been duly and validly
authorized by all necessary corporate action. This Agreement has been duly and
validly executed and delivered on behalf of Buyer and constitutes a valid
obligation of Buyer, enforceable in accordance with its terms, except to the
extent that such enforceability may be limited by applicable insolvency,
bankruptcy, reorganization or similar laws affecting the enforcement of
creditors’ rights generally and by general equity principles. No consent,
authorization or approval of, exemption by, or filing with, any domestic
governmental or administrative authority, or any court, is required to be
obtained or made by Buyer in connection with the execution, delivery and
performance of this Agreement or the consummation of the transactions
contemplated hereby (other than operating permits and licenses).


5.03        No Conflict.  The performance of this Agreement and the consummation
of the transactions herein contemplated will not result in a breach or violation
of any of the terms or provisions of, or constitute a default under (i) any
contract or other agreement or instrument to which Buyer is a party or by which
Buyer or any of its properties or assets is bound; (ii) the certificate of
incorporation or by-laws of Buyer; or (iii) any law, order, rule, regulation,
writ, injunction or decree applicable to Buyer.
 
 
13

--------------------------------------------------------------------------------

 

5.04        Finder.  There is no firm, corporation, agency or other entity or
person that is entitled to a finder’s fee or any type of brokerage commission in
relation to or in connection with the transactions contemplated by this
Agreement as a result of any agreement or understanding with Buyer or any of its
directors, officers, or employees.


6.
Covenants.



6.01        Books, Records, Documents, Instruments, Etc.  Buyer acknowledges and
agrees that, for six years following the Closing, Buyer will provide Seller with
reasonable access to the financial books, accounting records, files and tax
records that constitute a part of the Purchased Assets.  Buyer and its employees
shall, at no cost to Buyer, provide reasonable assistance to Seller in locating
and reviewing such records.


6.02        Seller’s Payment and Performance of Excluded Liabilities and
Excluded Contracts.  Seller agrees to timely and fully pay and discharge the
Excluded Liabilities and perform the Excluded Contracts.  Seller further agrees
that, from and after the Closing Date, Seller will promptly remit, transfer
and/or deliver to Buyer (i) any mail or other communications related to the
Purchased Assets or the Assumed Liabilities and (ii) any cash, cash equivalents
and instruments of payment relating to the account receivables included in the
Purchased Assets or arising out of sales made or business transactions completed
by the Truck Agent Business Unit at or after the Closing Date, which are
received by Seller.
 
 
14

--------------------------------------------------------------------------------

 

6.03        Employee Matters.


(a)           On the Closing Date, Buyer shall offer employment (or a consulting
arrangement, if applicable) to those employees of Seller set forth on Schedule
6.03 hereto (the “Designated Employees”).  The Buyer shall offer employment on
an “at will” basis to each such Designated Employee on such terms and conditions
as Buyer, in its sole discretion, shall determine.  All such Designated
Employees who accept such offer of employment of Buyer shall become employees of
Buyer as of the Closing Date (hereafter the “Transferred Employees”).


(b)           Notwithstanding anything to the contrary contained herein, Buyer
may (i) unilaterally change the salary (either by increase or decrease) and/or
the title and duties of any Transferred Employee at any time after the Closing
Date, and (ii) at Buyer’s sole discretion, change or eliminate any of the plans,
policies or arrangements of Buyer applicable to the Transferred Employees,
including, without limitation, the plans, policies and arrangements of Buyer
referred to in Section 4.06(b).  Seller permanently waives all non-compete,
non-solicitation and confidentiality provisions set forth in any employment or
consulting agreements with any Transferred Employees with respect to such
Transferred Employees’ employment or engagement with Buyer and its affiliates.


6.04        Use of Name.  Buyer hereby agrees that on and after the Closing
Date, and not later than March 1, 2012, Buyer shall take all such actions and
make all such filings in the State of Florida and any other jurisdiction in
which Seller is qualified to do business as are necessary to amend the Buyer’s
organizational documents to change it’s name to a name that does not include
“Eleets.”  Buyer and AutoInfo further consent and agree that, following the
effectiveness of such filings, Buyer, AutoInfo and their affiliates will not use
any derivation of Eleets’ name and as between Buyer (and its affiliates) and
Seller, Seller will have the exclusive right to use the name “Eleets” and
related trademarks.
 
 
15

--------------------------------------------------------------------------------

 

6.05        Covenant Not to Compete.  For a period of three (3) years from and
after the Closing Date, neither Seller nor any affiliate of Seller nor Steele
will in (i) the State of Florida; and (ii) the entire United States, directly or
indirectly: (A) solicit or deal with any customer of the Truck Agent Business
Unit within the scope of the Truck Agent Business Unit (the parties acknowledge
various business units may currently work for the same customer, which may
continue); (B) hire away, interfere with or attempt to hire away any Transferred
Employee of the Truck Agent Business Unit; (C) engage in a truck agent business
similar or identical to the Truck Agent Business Unit; (D) hire away, interfere
with or attempt to hire away any current or future agent of the Truck Agent
Business Unit other than E Trucks and MCETSC; (E) directly or indirectly, own,
manage, operate, finance, join, control or participate in the ownership,
management, operation, financing or control of, or be connected as a director,
officer, employee, partner, consultant or agent with, any business directly or
indirectly engage in the business conducted by agents of Seller currently
operating under the Eleets Trucking and Railport Motor Carrier Authorities with
the exception of e-Trucks (including MCETSC). Notwithstanding the foregoing, the
parties acknowledge and agree that Seller and Steele will continue to operate
the E Trucks Business Unit and the Brokerage Business Unit consistent with past
practice.  Seller and Steele shall not directly or indirectly assist or
cooperate with or facilitate Stephen Davie (presently a shareholder of Seller)
in conducting any business activity which would be prohibited by this provision
if conducted by Seller or Steele.  In the event that the provisions of this
Section 6.05 should ever be deemed to exceed the time or geographic limitations
or any other limitations permitted by applicable laws, then such provisions
shall be deemed reformed to the maximum permitted by applicable laws. Seller and
Steele specifically acknowledge and agree that (x) the foregoing covenant is an
essential element of this Agreement and that, but for the agreement of Seller
and Steele to comply with such covenant, Buyer would not have entered into this
Agreement; (y) the remedy at law for any breach of the foregoing covenant will
be inadequate; and (z) Buyer, in addition to any other relief available to it,
shall be entitled to temporary and permanent injunctive relief in the event
Seller, any affiliate of Seller or Steele violates the provisions of this
Section 6.05.
 
 
16

--------------------------------------------------------------------------------

 

6.06        Agreement Regarding Confidentiality.  Seller shall use commercially
reasonable, good faith efforts to maintain the confidentiality of the trade
secrets and confidential information related to the Truck Agent Business Unit,
including any trade secret, formula, process, know-how, business strategies or
plans, pricing, customers or customer lists, finances, costs, marketing plans,
or any other information relating to the Purchased Assets or the Truck Agent
Business Unit that was not, prior to such disclosure, a matter of public
knowledge.


6.07        Buyer’s Use of Leased Realty. Seller shall permit and approves Buyer
to operate the Truck Agent Business Unit at the location of the Canal Street
Facility until December 31, 2011, after which time the Buyer shall surrender and
vacate its use of the Leased Realty. The Buyer shall pay monthly rent in the
amount of $8,500 (inclusive of  utilities, maintenance and taxes) for the period
from Closing through December 31, 2011 and to assist with Seller’s cost of
exiting the Canal Street Facility, a termination fee equal to the lesser
of  $66,000, which is 50% the contracted termination fee calculation as
represented by Seller, or 50% of the actual amount paid by Seller (or Seller’s
or Steele’s affiliate) to landlord to terminate the leasehold interest in the
Canal Street Facility on December 31, 2011.
 
 
17

--------------------------------------------------------------------------------

 

7.
Closing.



The closing of this transaction (the “Closing”) shall take place at the offices
of Foley & Lardner LLP, Jacksonville, Florida simultaneously with the execution
and delivery of this Agreement.  The parties agree that documents may be
executed and delivered via pdf or fax with an undertaking to deliver originals
after Closing and that the parties are not required to attend in person.  The
transactions shall be effective to the greatest extent possible as of the
Effective Time.  To the greatest extent possible, the parties intend that the
Seller shall have the benefits and burden of ownership and operation of the
Truck Agent Business Unit until the Effective Time and the Buyer shall have the
benefits and burdens of the ownership and operation of the Truck Agent Business
Unit and the Purchased Assets after the Effective Time.


7.01        Documents to be Delivered by Seller and Steele.  At the Closing,
Seller and Steele shall deliver to Buyer the following documents, in each case
duly executed or otherwise in proper form:


(a)           Bill of Sale.  A bill of sale and such other instruments of
assignment, transfer, conveyance and endorsement as will be sufficient in the
opinion of Buyer and its counsel to transfer, assign, convey and deliver to
Buyer the Purchased Assets as contemplated hereby.


(b)           Truck Agent Agreement.  The new Truck Agent Agreement between
Buyer doing business as Eleets Trucking and Seller.


(c)           Brokerage Agent Agreement.  The new Brokerage Agent Agreement
between Seller and Buyer.


(d)           Steele’s Personal Guaranty.  The Amended and Restated
Unconditional Guaranty of Payment and Performance by Steele in favor of Buyer.
 
 
18

--------------------------------------------------------------------------------

 

7.02        Documents to be Delivered by Buyer.  At the Closing, Buyer and
AutoInfo shall deliver or cause to be delivered to Seller and Steele the
following documents, in each case duly executed or otherwise in proper form:


(a)           Truck Agent Agreement.  The new Truck Agent Agreement
between  Buyer doing business as Eleets Trucking and Seller.


(b)           Brokerage Agent Agreement.  The new Brokerage Agent Agreement
between Seller and Buyer.


7.03        Continuing Duty to Act Reasonably and in Good Faith to Consummate
Closing.  The parties acknowledge that the sale of the Truck Agent Business Unit
and Purchased Assets and the other transactions contemplated hereby are complex
and the parties agree to cooperate after Closing in a commercially reasonable,
good faith manner to carry into effect the transactions contemplated hereby and
to execute such further and additional documents and to take such further and
additional actions as may be reasonably requested in order to carry into effect
the foregoing transactions.  In addition, the parties will act in a commercially
reasonable, good faith manner to facilitate the orderly and smooth transition of
the Truck Agent Business Unit to Buyer without disruption for customers or
employees.


8.
Indemnification.



8.01        Indemnification by Buyer.  Buyer and AutoInfo hereby jointly and
severally covenant and agree with Seller that they shall reimburse and indemnify
Seller and Steele and their successors and assigns (individually an “Indemnified
Party”) and hold them harmless from, against and in respect of any and all
costs, losses, claims, liabilities, fines, penalties, damages and expenses
(including interest which may be imposed in connection therewith and court costs
and reasonable fees and disbursements of counsel) (“Losses”) incurred by any of
them due to, arising out of, or in connection with (i) a breach of any of the
representations, warranties, covenants or agreements made by Buyer, AutoInfo,
STCo or Railport in this Agreement; (ii) Buyer's failure to timely and fully
honor, discharge, pay, fulfill or perform any Assumed Liability; or (iii) the
operation of the Truck Agent Business Unit  from and after the Closing Date
(each a “Claim”).
 
 
19

--------------------------------------------------------------------------------

 

8.02        Indemnification by Seller and Steele.  Seller and Steele hereby
jointly and severally covenant and agree with Buyer, that they shall reimburse
and indemnify Buyer and its successors and assigns (also individually an
“Indemnified Party”) and hold them harmless from, against and in respect of any
and all Losses incurred by any of them due to, arising out of, or in connection
with (i) a breach of any of the representations, warranties, covenants or
agreements made by Seller in this Agreement; (ii) the failure of Seller to
timely and fully honor, discharge, pay, fulfill or perform any Excluded
Liability; or (iii) the operation of the Truck Agent Business Unit  up to and
including the Closing Date (also each a “Claim”).


8.03        Right to Defend, Etc.


(a)           If the facts giving rise to any Claim shall involve any actual
action, lawsuit, proceeding, investigation or other claim by any third-party
against an Indemnified Party (a “Third-Party Claim”), the indemnifying party
shall be entitled to notice of the Third-Party Claim (provided that failure to
notify the indemnifying party shall not relieve it of its obligations hereunder
except to the extent that (and only to the extent that) such failure shall have
caused the Losses for which the indemnifying party is obligated to be greater
than such Losses would have been had the Indemnified Party given prompt notice
hereunder) and, subject to Section 8.03(b) below, the indemnifying party shall
be entitled to defend or prosecute such Third-Party Claim at its expense and
through counsel of its own choosing if it advises the Indemnified Party in
writing of its intention to do so within thirty (30) days after notice of such
Third-Party Claim has been given to the indemnifying party (without prejudice to
the right of any Indemnified Party to participate at its expense through counsel
of its own choosing). Such Indemnified Party shall cooperate in the defense
and/or settlement of such Third-Party Claim, but shall be entitled to be
reimbursed for all costs and expenses incurred by it in connection therewith. No
settlement of any such Third-Party Claim may be made without the consent of the
indemnifying party, which consent may not be unreasonably withheld; provided,
however, that if such indemnifying party has been offered the opportunity to
defend such Third-Party Claim and has elected not to do so, in that case
settlement may be made without the consent of the indemnifying party.
 
 
20

--------------------------------------------------------------------------------

 

(b)           Notwithstanding Section 8.03(a) hereof, the indemnifying party
shall not be entitled to assume control of such defense and shall pay the fees
and expenses of counsel retained by the Indemnified Party if (i) the claim for
indemnification relates to or arises in connection with any criminal proceeding,
action, indictment, allegation or investigation; (ii) the Indemnified Party
reasonably believes an adverse determination with respect to the Third-Party
Claim would be detrimental to or injure the Indemnified Party’s reputation or
future business prospects; (iii) the Third-Party Claim seeks an injunction or
equitable relief against the Indemnified Party; or (iv) upon petition by the
Indemnified Party, the appropriate court rules that the indemnifying party
failed or is failing to vigorously prosecute or defend such Third-Party Claim.


9.
General Provisions.



9.01        Survival of Representations, Warranties, Covenants, and
Agreements.  The representations and warranties contained in this Agreement and
claims based thereon, shall survive for a period of five (5) years following the
Closing Date.  If any claim for indemnity has been timely made but has not been
resolved by the parties prior to the expiration of the applicable time period of
survival then, and in such event, such claim shall survive until finally
resolved.
 
 
21

--------------------------------------------------------------------------------

 

9.02        Expenses.  Whether or not the transactions contemplated by this
Agreement are consummated, all costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby shall be paid by the
party incurring such expense.  The parties shall equally split all transfer
taxes (including sales taxes due by reason of the acquisition of the Purchased
Assets).  Seller will provide a copy of the tax return related thereto for
Buyer’s review and input prior to filing and provide confirmation of such
filing.


9.03        Notices.  All notices, requests, demands and other communications
which are required to be or may be given under this Agreement by any party to
any of the other parties shall be in writing and shall be deemed to have been
duly given when (a) delivered in person, (b) the day following dispatch by an
overnight courier service (such as Federal Express or UPS, etc.) or (c) five (5)
days after dispatch by certified or registered first class mail, postage
prepaid, return receipt requested, in each case to the party to whom the same is
so given or made at the following address:
 
If to Buyer addressed to:
AutoInfo, Inc.
 
6413 Congress Avenue, Suite 260
 
Boca Raton, Florida 33487
 
Attn:  Chief Executive Officer
   
with a copy to:
Morse, Zelnick, Rose & Lander, LLP
 
405 Park Avenue
 
New York, New York 10022
 
Attn: Kenneth S. Rose, Esq.
   
If to Seller addressed to:
Allen J. Steele
 
3131 St Johns Bluff Rd.
 
Jacksonville, FL 32246
   
with a copy to
Foley Lardner
 
One Independent Drive
 
Jacksonville, Florida 32202-5017
 
Attn:  Gardner Davis, Esq.

 
Any party may change its address for the purpose of this Section by giving the
other party written notice of its new address in the manner set forth above.
 
 
22

--------------------------------------------------------------------------------

 

9.04        Assignability and Amendments.  This Agreement shall not be
assignable by any of the parties hereto; provided, however, that Buyer may
assign this Agreement to any successor-in-interest, whether through a transfer
of Buyer’s assets or equity. This Agreement cannot be altered or otherwise
amended except pursuant to an instrument in writing signed by each of the
parties.


9.05        Entire Agreement.  This Agreement, the Schedules which are a part
hereof and the other writings and agreements specifically identified herein
contain the entire agreement between the parties with respect to the
transactions contemplated herein and supersede all previous written or oral
negotiations, commitments and understandings.


9.06        Waivers, Remedies.  Any condition or obligation of any party hereto
may be waived by the party entitled to the benefit thereof. Any waiver must be
in writing and signed by the party to be bound thereby.  A waiver of any of the
terms or conditions of this Agreement shall not in any way affect, limit or
waive a party’s rights under any other term or condition of this Agreement. All
remedies under this Agreement shall be cumulative and not alternative.


9.07        Counterparts.  This Agreement may be executed in two or more
counterparts, (including facsimile or .pdf counterparts) each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument.


9.08        Headings.  All headings (including, without limitation, Article
headings and Section titles) are inserted for convenience of reference only and
shall not affect the meaning or interpretation of any such provisions or of this
Agreement, taken in its entirety.


 
23

--------------------------------------------------------------------------------

 
 
9.09        Severability.  If and to the extent that any court of competent
jurisdiction holds any provision (or any part thereof) of this Agreement to be
invalid or unenforceable, such provision (or any part thereof) shall be
interpreted to the maximum extent in all aspects as to which it may be valid and
enforceable, as determined by such court, and such holding shall in no way
affect the validity of the remainder of this Agreement.


9.10        No Third Party Beneficiaries.  Nothing contained in this Agreement
shall be deemed to confer rights on any person or entity or to indicate that
this Agreement has been entered into for the benefit of any such person or
entity other than the parties hereto.


9.11        Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, without regard to conflicts of
laws provisions.


9.12        Binding Effects.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors, legal
representatives and assigns.


9.13        Construction.  The parties have participated jointly in negotiations
and drafting of this Agreement and in the event of any ambiguity or question of
intent or interpretation, no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.


9.14        Consent to Foley & Lardner LLP’s Representation of Steele and
Seller.  The parties acknowledge that Foley & Lardner LLP has represented
Sunteck Transportation Group and its affiliates in various matters unrelated to
Sunteck’s business relationships with Seller.  The parties hereby
unconditionally and irrevocably consent to and waive any conflict of interest
and agree that Foley & Lardner LLP may represent Seller and Steele in connection
with the drafting and negotiation of this Agreement and in connection with the
transactions contemplated by this Agreement and the documents delivered at
Closing.
 
 
24

--------------------------------------------------------------------------------

 

9.15        Further Assurances.  At any time after the Closing Date, each party
shall upon request of another party, execute, acknowledge and deliver all such
further and other assurances and documents, and will take such action consistent
with the terms of this Agreement, as may be reasonably requested to carry out
the transactions contemplated herein and to permit each party to enjoy its
rights and benefits hereunder.  The Seller shall not file or consent to any
liquidation, dissolution, bankruptcy or similar action for at least six months
after the Closing Date.


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Closing Date, to be effective, to the greatest extent possible, as of the
Effective Time.





 
ELEETS LOGISTICS, INC.
       
By:
   
Name:
   
Title:
               
AUTOINFO, INC.
       
By
   
Name:
   
Title:
               
SUNTECK TRANSPORT CO., INC.
       
By:
   
Name:
   
Title:
 


 
25

--------------------------------------------------------------------------------

 



 
RAILPORT SERVICES, INC.
       
By:
   
Name:
   
Title:
               
ELEETS TRANSPORTATION COMPANY, INC.
       
By:
   
Name:
Allen J. Steele
 
Title:
President
           
ALLEN J. STEELE

 
JOINDER FOR PURPOSE OF

CONSENTING TO TERMINATION OF

CERTAIN PRE-CLOSING AGREEMENTS


The undersigned have signed below for the limited purpose of consenting and
agreeing to the termination of the Pre-Closing Agreements as provided in Section
3.02 above.
 

 
SUNTECK TRANSPORT CARRIERS, INC.,
 
a Florida corporation
       
By
   
Name:
   
Title:
               
SUNTECK TRANSPORT GROUP, INC.,
 
a Florida corporation
       
By
   
Name:
   
Title:
 


 
26

--------------------------------------------------------------------------------

 



 
STEELE WORX, INC., a Florida corporation
       
By
   
Name:
   
Title:
               
THE ALLEN J. STEELE REVOCABLE TRUST DATED JUNE 20, 2002
       
By
   
Name:
   
Title:
Trustee

 
 
27

--------------------------------------------------------------------------------